Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,5,6,8,12,19-22,24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al.(USAN 2011/0183347; 07/28/2011). Hyde et al. abstract, paragraphs 111-113 teach compositions(delivery vehicle comprising one or more modified microorganisms(e.g. Klebsiella) comprising at least one genetic element. Hyde et al. at paragraph 110 teach the at least one modified microorganism is at least one of bacteria, protozoa, rotifers, algae, archaeon, or fungi. Hyde at claim 66 teach the at least one element-modifying microorganism includes at least one of a nitrogen-fixing microorganism, nitrifying microorganism. Hyde et al. at paragraph 276 teach microorganism compositions may be applied in a field by spraying, soaking, injection into the soil, as a seed coating, seedling coating. The bacterial suspensions for application to plants may be approximately 106 to 1011 cells/ml. The administration of bacterial suspensions to a plant part may be at approximately 103 to 106 cells/cm2. Hyde et al. at paragraph 178 teach modified microorganism, and at least one nutrient that encourage plant growth. Hyde at paragraph 180 teaches that at least one environmental medium treatment agent includes at least one plant hormone. The at least one agent includes at least one of an auxin, abscisic acid, cytokinin, ethylene, gibberellin, brassinolide, salicyclic acid, jasmonate, polyamine, plant peptide hormone, nitric oxide, strigolactone.  Hyde et al. paragraphs 286 teach modified S. lividans bacteria capable of producing acetoin are administered to at least one environmental medium and being sprayed onto soil as a spore suspension in water at a rate of approximately 106-10Hyd colony forming units (CFU) per gram of soil. It would have been obvious for an Artisan in the field to add a plant hormone such as strigolactone to the composition comprising the modified microorganism because Hyde et al.’s recommends such addition. Although Hyde et al. do not explicitly teach a single composition comprising one or more genetically modified microorganisms(remodeled bacteria) and a plant growth hormone(strigolactone). However, Hyde et al. do suggest a single composition comprising one or more genetically modified microorganism(remodeled bacteria) and a plant growth hormone rendering the claims in the rejection obvious. Note, composition are sprayed, injected, etc. A delivery system(e.g., canister, spreader)  is used to accomplish this.

Election Status/Allowable Subject Matter
The elected invention comprising Kosakonia and strigolactone is not taught or suggested by the prior art. Claims 3-4,7,9-11,13-18 and 23  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616